EXHIBIT 10.3

Select Interior Concepts, Inc.

 

Time-Based Restricted stock Unit

Award agreement

 

Non-transferable

 

 

G R A N T   T O

 

________________

(“Grantee”)

 

by Select Interior Concepts, Inc. (the “Company”) of [___] restricted stock
units (the “Stock Units”) convertible, on a one-for-one basis, into shares of
the Company’s common stock (“Shares”), pursuant to and subject to the provisions
of the Select Interior Concepts, Inc. 2017 Incentive Compensation Plan (the
“Plan”), and to the terms and conditions set forth on the following pages of
this award agreement (this “Agreement”).  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Plan.

 

Unless vesting is accelerated as provided in Section 1 of the Terms and
Conditions or otherwise in the discretion of the Committee, the Units shall vest
(become non-forfeitable) in accordance with the following schedule, subject to
Grantee’s Continuous Service on each vesting date:

 

Vesting Date

Percent of
Stock Units Vesting

 

 

 

 

 

 

 

By accepting this award, Grantee shall be deemed to have agreed to the terms and
conditions of this Agreement and the Plan.  

 

IN WITNESS WHEREOF, Select Interior Concepts, Inc., acting by and through its
duly authorized officers, has caused this Agreement to be executed as of the
grant date indicated below (the “Grant Date”).

 

SELECT INTERIOR CONCEPTS, inc.

Grant Date:  

Accepted by Grantee:

By:

 

 

 

 

Its:

Authorized Officer

 

 

 




 

--------------------------------------------------------------------------------

 

 

TERMS AND CONDITIONS

 

1.      Vesting of Units.  The Stock Units have been credited to a bookkeeping
account on behalf of Grantee.  The Units will vest and become non-forfeitable on
the earliest to occur of the following (each, a “Vesting Date”):

(a)

as to the percentages of the Stock Units specified on the cover page hereof, on
the respective Vesting Dates specified on the cover page hereof, subject to
Grantee’s Continuous Service on each vesting date;

(b)

as to all of the Stock Units, on the termination of Grantee’s Continuous Service
by the Company by reason of Grantee’s death or Disability;

(c)

as to the percentage of the Stock Units specified on the cover page hereof
scheduled to vest on the next Vesting Date specified on the cover page hereof,
on the termination of Grantee’s employment by the Company without Cause or
Grantee’s resignation for Good Reason;

(d)

as to all of the Units, on the occurrence of a Change in Control, unless the
Units are assumed by the surviving entity or otherwise equitably converted or
substituted in connection with the Change in Control; or  

(e)

as to all of the Units, if the Units are assumed by the surviving entity or
otherwise equitably converted or substituted in connection with a Change in
Control, on the termination of Grantee’s employment by the Company without Cause
or Grantee’s resignation for Good Reason within twelve (12) months after the
effective date of the Change in Control

 

2.      Conversion to Common Stock.  Unless the Stock Units are forfeited prior
to the Vesting Date as provided in Section 1 above, the Stock Units will be
converted to actual Shares of common stock on the applicable Vesting
Date.  Stock certificates evidencing the conversion of Stock Units into Shares
of common stock will be registered on the books of the Company in Grantee’s name
(or in street name to Grantee’s brokerage account) as of the Vesting Date and
delivered to Grantee, in certificated or uncertificated form, as soon as
practical thereafter.  

 

3.      Dividend Equivalents.  If and when dividends or other distributions are
paid with respect to the common stock while the Stock Units are outstanding, the
dollar amount or fair market value of such dividends or distributions with
respect to the number of shares of common stock then underlying the Stock Units
shall be accumulated in an account for Grantee and distributed to Grantee within
30 days after the Vesting Date for the Stock Units with respect to which they
relate.  If Grantee forfeits any Stock Units under this Agreement, Grantee shall
forfeit the right to receive any accumulated dividend equivalents with respect
to such forfeited Stock Units.

 

4.      Restrictions on Transfer and Pledge.  No right or interest of Grantee in
the Stock Units may be pledged, encumbered, or hypothecated or be made subject
to any lien, obligation, or liability of Grantee to any other party other than
the Company or an Affiliate or Subsidiary.  Except as provided in the Plan, the
Stock Units may not be sold, assigned, transferred or otherwise disposed of by
Grantee other than by will or the laws of descent and distribution.  The
designation of a beneficiary shall not constitute a transfer.

 

5.      Limitation of Rights.  The Stock Units do not confer to Grantee or
Grantee’s beneficiary, executors or administrators any rights of a shareholder
of the Company unless and until Shares are in fact registered to or on behalf of
such person in connection with the Stock Units.  Grantee shall not have voting
or any other rights as a shareholder of the Company with respect to the Stock
Units.  Upon conversion of the Stock Units into Shares, Grantee will obtain full
voting and other rights as a shareholder of the Company.  

 

Page 2

 

--------------------------------------------------------------------------------

 

 

6.      Continuation of Employment.  Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or any Affiliate or Subsidiary
to terminate Grantee’s employment at any time, nor confer upon Grantee any right
to continue in employment of the Company or any Affiliate or Subsidiary.

 

7.      Payment of Taxes.  The Company or any Affiliate or Subsidiary employing
Grantee has the authority and the right to deduct or withhold, or require
Grantee to remit to the employer, an amount sufficient to satisfy federal,
state, and local taxes (including Grantee’s FICA obligation) required by law to
be withheld with respect to any taxable event arising as a result of the Stock
Units.  With respect to withholding required upon any taxable event arising as a
result of the Stock Units, the employer shall satisfy the tax withholding
requirement by withholding Shares having a Fair Market Value on the date of
withholding equal to the amount required to be withheld in accordance with
applicable tax requirements.  The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company,
and, where applicable, its Affiliates or Subsidiaries will, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to Grantee.

 

8.      Restrictions on Issuance of Shares.  The granting of Stock Units shall
be subject to all applicable laws, rules, and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required.  If at any time the Committee or the Board shall determine in its
discretion, that registration, listing or qualification of the Shares underlying
the Stock Units upon any securities exchange or similar self-regulatory
organization or under any foreign, federal, or local law or practice, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition to the settlement of the Stock Units, the Stock Units
will not be converted to Shares in whole or in part unless and until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee or
the Board.

 

9.      Plan Controls.  This Agreement and Grantee’s rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan.  It is expressly understood that the
Committee is authorized to interpret and administer the Plan and this Agreement,
and to make all decisions and determinations as it may deem necessary or
advisable for the administration thereof, all of which shall be final and
binding upon Grantee and the Company.  In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.

 

10.      Relationship to Other Benefits.  The Stock Units shall not affect the
calculation of benefits under any other compensation plan or program of the
Company, except to the extent specifically provided in such other plan or
program.

 

11.      Amendment.  Subject to the terms of the Plan, this Agreement may be
modified or amended by the Committee; provided that no such amendment shall
materially and adversely affect the rights of Grantee hereunder without the
consent of Grantee.  Notwithstanding the foregoing, Grantee hereby expressly
agrees to any amendment to the Plan and this Agreement to the extent necessary
to comply with applicable law or changes to applicable law (including, but not
limited to, Code Section 409A) and related regulations or other guidance and
federal securities laws.

 

12.      Successor.  All obligations of the Company under the Plan and this
Agreement, with respect to the Stock Units, shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

 

Page 3

 

--------------------------------------------------------------------------------

 

 

13.      Severability.  The provisions of this Agreement are severable and if
any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

14.      Compensation Recoupment Policy. This award shall be subject to any
compensation recoupment policy of the Company that is applicable by its terms to
Grantee and to awards of this type.

Page 4

 